TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00241-CR


Ricardo Donnell Smalls, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 11-829-K277, HONORABLE JAMES E. MORGAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant filed his notice of appeal on April 18, 2012, the clerk's record was
completed on May 30, and the reporter's record was filed on December 10, making appellant's brief
due on January 9, 2013.  See Tex. R. App. P. 38.6(a).  On January 17, counsel filed a motion to
withdraw from the case, explaining that he has been elected to public office as the District Attorney
of Milam County.
	We grant counsel's motion to withdraw and abate the appeal.  The trial court shall
conduct a hearing to determine whether appellant still wishes to pursue his appeal and, if so, shall
appoint new counsel to represent appellant on appeal.  The court shall make appropriate findings and
recommendations, and a supplemental record from this hearing, including copies of all findings and
orders and a transcription of the court reporter's notes, shall be forwarded to the clerk of this Court
no later than February 28, 2013.  Appellant's brief shall be due thirty days from the date new counsel
is notified of his or her appointment.
					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Abated
Filed:   January 25, 2013